 1   Laurence F. Padway, #89314
     Law Offices of Laurence F. Padway
 2   1516 Oak Street, Suite 109
     Alameda, California 94501
 3   Telephone: (510)814-6100
     Facsimile: (510)814-0650
 4
     David J. Linden, #41221
 5   Attorney at Law
     Post Office Box 5780
 6   Napa, California 94581
     Telephone: (707) 252-7007
 7   Facsimile: (707) 252-7883
     Email: david@lindenlaw.net
 8
     Attorneys for Plaintiff
 9          Narcisio Cuaresma, Jr.
10   ROBERT M. FORNI, JR. (SBN 180841)
     ROPERS, MAJESKI, KOHN & BENTLEY
11   1001 Marshall Street, Suite 500
     Redwood City, CA 94063-2052
12   Telephone:    (650) 364-8200
     Facsimile:    (650) 780-1701
13   Email:        robert.forni@rmkb.com
14
     Attorneys for Defendants
15   FARMERS GROUP DISABILITY INCOME PLAN and
     LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
16
17                                   UNITED STATES DISTRICT COURT
18                                   EASTERN DISTRICT OF CALIFORNIA
19
                                                    Case No.: 2:15-CV-K02192-JAM-EFB
20    NARCISIO CUARESMA, JR.,
                                                     STIPULATION RE BRIEFING
21                      Plaintiff,                   SCHEDULE AND HEARING DATE ON
                                                     PLAINTIFF’S MOTION FOR
22              vs.                                  ATTORNEY’S FEES
23
      FARMERS GROUP DISABILITY INCOME                Complaint served:   October 27, 2015
24    PLAN, an ERISA Plan, and LIBERTY LIFE
      ASSURANCE COMPANY OF BOSTON,
25
                        Defendants
26
27
              IT IS HEREBY STIPULATED by and between plaintiff NARCISIO CUARESMA, JR., and
28   4826-8535-2846.1
 1   defendants FARMERS GROUP DISABILITY INCOME PLAN, and LIBERTY LIFE ASSURANCE
 2   COMPANY OF BOSTON (“Defendants”), by and through their respective attorneys of record, that
 3   the following briefing and hearing schedule on Plaintiff’s Motion for Attorney’s Fees be adopted:
 4
 5            March 28, 2019         Meet & Confer
 6            April 16, 2019         Plaintiff’s last day to file his moving papers in support of Motion for
 7                                   Attorney’s Fees
 8            May 7, 2019            Defendant’s Opposition to Motion for Attorney’s Fees due
 9            May 16, 2019           Plaintiff’s Reply re Motion for Attorney’s Fees due
10            May 21, 2019           Hearing on Plaintiff’s Motion for Attorney’s Fees
11
12
              All signatories to this Stipulation, and on whose behalf the filing is submitted, concur in the
13
     Stipulation’s content and have authorized its filing.
14
15
     Dated: March 25, 2019                             LAW OFFICES OF LAURENCE F. PADWAY
16
17
                                                       By: /s/ Laurence F. Padway
18                                                        LAURENCE F. PADWAY
                                                          Attorneys for Plaintiff,
19                                                        NARCISIO CUARESMA, JR.
20
21
22
23
24
25
26
27
28   4826-8535-2846.1
 1   Dated: March 25, 2019                          ROPERS, MAJESKI, KOHN & BENTLEY
 2
 3                                                  By:/s/ Robert M. Forni, Jr.
 4                                                      ROBERT M. FORNI, JR.
                                                        Attorneys for Defendants,
 5                                                      FARMERS GROUP DISABILITY
                                                        INCOME PLAN, and LIBERTY LIFE
 6                                                      ASSURANCE COMPANY OF BOSTON

 7
 8
                                                    ORDER
 9
10            PURSUANT TO STIPULATION, IT IS SO ORDERED. The following briefing and hearing
11
     schedule on Plaintiff’s Motion for Attorney’s Fees is hereby adopted:
12
13
              March 28, 2019      Meet & Confer
14
              April 16, 2019      Plaintiff’s last day to file his moving papers in support of Motion for
15
                                  Attorney’s Fees
16
              May 7, 2019         Defendant’s Opposition to Motion for Attorney’s Fees due
17
              May 16, 2019        Plaintiff’s Reply re Motion for Attorney’s Fees due
18
              May 21, 2019        Hearing on Plaintiff’s Motion for Attorney’s Fees at 1:30 p.m.
19
20
21            Dated: 3/25/2019                           /s/ John A. Mendez_____________
                                                         Hon. John A. Mendez
22                                                       United States District Court Judge

23
24
25
26
27
28   4826-8535-2846.1
